dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-05-290-CV







LARRY JAMES TREAKLE	APPELLANT



V.



EDWIN J. YOUNGBLOOD	APPELLEE



----------

FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered appellant’s “Voluntary Dismissal” and “Motion to Release,” which we treat collectively as a voluntary motion to dismiss this appeal.  It is the court's opinion that the motion should be granted; therefore, we dismiss the appeal.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  

PER CURIAM





PANEL D:  DAUPHINOT, HOLMAN, and GARDNER, JJ.



DELIVERED:  March 16, 2006

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.